498 Pa. 366 (1982)
446 A.2d 603
PENNSYLVANIA LABOR RELATIONS BOARD, Appellant,
v.
CHAMBERSBURG AREA SCHOOL DISTRICT.
Supreme Court of Pennsylvania.
Argued May 17, 1982.
Decided June 17, 1982.
James L. Crawford, Anthony C. Busillo, II, Harrisburg, for Pa. Labor Relation Bd.
Jan G. Sulcove, Chambersburg, for Chambersburg Area School Dist.
Theodore M. Lieverman, Philadelphia, for Dist. Council 8 AFL-CIO in No. 81-2-286.
Alaine S. Williams, Philadelphia, for Dist. Council 8 AFL-CIO.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.

ORDER
PER CURIAM:
Appeal dismissed, 60 Pa.Cmwlth. 29, 430 A.2d 740, as having been improvidently granted.
LARSEN and McDERMOTT, JJ., did not participate in the consideration or decision of this case.